Citation Nr: 1641538	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2008 to February 2009 and from July 2010 to January 2011 with additional service in the Iowa National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared at a hearing before the undersigned in June 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not undergo an entrance examination for his period of active service from July 2010 to January 2011.

2.  The Veteran's bilateral eye condition pre-existed his period of active service from July 2010 to January 2011 and was not chronically worsened during the period of active service.

3.  The Veteran's current tinnitus is the result of military noise exposure.


CONCLUSIONS OF LAW

1.  The presumption of sound condition does not apply to the Veteran's period of active service from July 2010 to January 2011.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2015).

2.  The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015)
3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

This decision grants service connection for tinnitus; therefore, the following analysis of VA's duties under Veterans Claims Assistance Act of 2000 (VCAA) relates only to the Veteran's claim of entitlement to service connection for a bilateral eye condition.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). In the instant case, VA provided adequate notice in a letter mailed to the Veteran in April 2011.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided eye examinations in August 2012 and April 2013.  These examination reports provide sufficient information to make an informed decision on the Veteran's claims when viewed together with the other evidence of record.  Although the April 2013 examiner did not have access to the claims file, the examination report indicates he considered an accurate factual history of the claimed disability based on the Veteran's reports during the examination and provided sufficient rationale to support his opinion.  This will be discussed in more detail in the analysis below.

During the June 2016 hearing, the Veteran requested the record be held open for sixty days so he could obtain an opinion from a private physician regarding his service connection claim for a bilateral eye condition.  In August 2016, he requested the record be held open for an additional sixty-day period.  The Board held the record open as requested; however, the Veteran has not submitted a private opinion regarding his claim.  He has not requested the record be held open for an additional period of time.  Thus, Board presumes he was unable to obtain the opinion he was reportedly seeking.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.

In the case of a member of the National Guard, ACDUTRA means full-time duty for training purposes or field exercises under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22).  INACDUTRA means duty (other than full-time) duty performed by a member of the National Guard under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(23).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	A.  Bilateral Eye Condition

The Veteran seeks entitlement to service connection for a bilateral eye condition.  He claims a pre-existing eye condition for which he had LASIK eye surgery in April 2010 increased in severity during his period of active service from July 2010 to January 2011.  Specifically, the Veteran has reported his eyes were irritated during a stand storm at the National Training Center (NTC) at Fort Irwin, California, resulting in increased sensitivity to light.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, service treatment records do not include a Report of Medical Examination for the Veteran's period of active service from July 2010 to January 2011.  The Board acknowledges during the June 2016 hearing the Veteran testified he was required to undergo an entrance examination at his entry into active service.  He further testified he reported vision problems and other residuals of eye surgery during this examination.

It appears from the record the Veteran was required to prepare a Pre-Deployment Health Assessment (DD Form 2795) when he arrived at Camp Shelby, Mississippi for mobilization.  He reported haziness and dry eyes due to LASIK surgery, among other health conditions in this self-report; however, the information reported by the Veteran was not consolidated into a Report of Medical Examination by a medical professional; therefore, the presumption of sound condition on entry into active service does not apply because there was no entrance examination report.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (noting the presumption of sound condition does not apply when an examination report is not prepared at entry to active service because there is no basis from which to determine whether the claimant was in sound condition upon entry).

In so much as the mobilization process at Camp Shelby could be deemed an entrance examination, the Board finds the eye condition was noted during this process, as an August 1, 2010 medical record prepared by an optometrist, R.L.J., notes the Veteran's reports of dry eyes three-months post LASIK surgery, which underscores the Board's prior finding that the presumption of sound condition is not for application in this instance.  As such, the Board will treat the eye condition as a pre-existing condition, and the presumption of sound condition is not for application.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability it due to the natural progress of the disease, with the burden of proof falling on the claimant to demonstrate that there was an increase in disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such cases, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306 (b).

If a preexisting condition noted at entrance into service is not shown to have at least as likely as not increased in severity during service, the analysis stops and the claim for compensation benefits for service aggravation fails.  Only if such condition is shown by an at least as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In explaining the meaning of an increase in disability, the Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Here, the evidence establishes the Veteran was experiencing dryness of the eyes and light sensitivity prior to his entry into active service.  As previously noted, the Veteran reported he was experiencing residuals of eye surgery when he reported to Camp Shelby in August 2010.  August and September 2010 treatment records reveal the Veteran had been experiencing moderate to severe dryness of the eyes for approximately four months since his eye surgery with periods of worsening vision due to dryness.  These treatment records were created prior to the Veteran reporting to NTC, as they indicate the Veteran was "leaving for California in a month."  Treatment records from this period also show the Veteran was prescribed temporary plugs after being diagnosed as having dry eye syndrome.  A one-week follow-up note after the initial prescription of temporary plugs shows the Veteran reported his sensitivity to light seemed to be worse with the plugs, which indicates he had been previously experiencing light sensitivity.  The Veteran was initially cleared for deployment in September 2010, but was found to be non-deployable after experiencing a flare-up of symptoms during training at NTC in October 2010.

August 2012 and April 2013 VA examiners both noted the symptoms like dryness and photophobia are common problems noted after refractive surgery.  Thus, the record establishes the Veteran's eye condition is the type of condition that can result in "temporary or intermittent flare-ups."  Hunt, 1 Vet. App. at 297.  The April 2013 VA examiner considered the Veteran's lay reports regarding increased photophobia after the irritation during a sand storm at NTC.  The April 2013 acknowledged the Veteran could have experienced some increased symptomatology after being exposed to the sand storm at NTC; however, he concluded it is "highly unlikely that the [Veteran] would have prolonged or permanent light sensitivity or glare from this type of injury."  He explained these symptoms would be more likely the result of the initial refractive surgery prior to the Veteran's entrance into active service with the increased symptomatology being a temporary or intermittent flare-up.  Thus, the preponderance of evidence is against a finding of a chronic worsening of the pre-existing eye condition during the Veteran's period of active service from July 2010 to January 2011.  This opinion is consistent with the other evidence of record which shows the Veteran was experiencing this reported symptomatology prior to his entry into active service and exposure to the sand storm at NTC.

The Board acknowledges the Veteran's testimony during the June 2016 hearing regarding what he was told regarding his eye condition after he initially returned from NTC.  Specifically, the Veteran testified he was told exposure to the stand storm during the recovery period from his eye surgery could have resulted in nerve damage.  The only notation in the Veteran's treatment records to this effect is a July 2012 treatment note from a nurse practitioner, D.T., N.P., that recites the Veteran's self-report.  This note does not comment on the veracity of the Veteran's statements regarding nerve damage.  While the Veteran is competent to report observable symptoms, he does not possess the requisite skill or expertise to provide an opinion regarding more complex medical questions such as nerve damage, which is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is a substantial amount of evidence from service department physicians, VA examiners, and private optometrist, none of whom comment on possible nerve damage resulting from exposure to a sand storm in service.  As such, there is no competent medical evidence that supports the Veteran's statements regarding nerve damage being incurred in service.  Further, an April 2011 assessment from a private optometrist indicates the residual symptoms reported by the Veteran could have resulted if the treatment zone during his eye surgery was smaller than his pupil size, which is contrary to the Veteran's statements attributing the reported to symptoms to nerve damage being incurred in service.

In sum, the preponderance of evidence is against a finding of aggravation of the Veteran's pre-existing eye condition in service.  The residuals symptoms the Veteran experiences have been attributed to the pre-existing eye condition by medical professionals.  Competent medical evidence also establishes the reported increased symptomatology in service was a temporary flare-up of the pre-existing eye condition with no permanent increase in disability beyond that shown at entry to service.  As such, aggravation has not been established under the at least as likely as not standard, and discussion of whether the presumption of aggravation has been rebutted is unnecessary.  Accordingly, the Veteran's service connection claim for a bilateral eye condition must be denied.

	B.  Tinnitus

Unlike the Veteran's lay reports regarding nerve damage to his eyes, tinnitus is a condition that is completely within the bounds a lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

During the June 2016 hearing, the Veteran testified he has been experiencing tinnitus since an incident during a period of ACDTURA at Camp Ripley, Minnesota, in approximately June 2009 in which his hearing protection fell out while he was firing on a range.  When further questioned by the undersigned if this event occurred in conjunction with either period of his confirmed active service, the Veteran reiterated this was an annual training exercise with National Guard unit and not an injury during active service.

The Veteran's testimony during the June 2016 hearing is consistent with other evidence of record, to include VA treatment records that predate his service connection claim for tinnitus.  Specifically, a January 2011 VA treatment record available in Virtual VA that was prepared approximately one week after the Veteran's release from active service in January 2011 includes a notation that is entirely consistent with his testimony during the June 2016 hearing.  During the encounter, the Veteran informed his provider that he had been experiencing tinnitus since an incident during ACDTURA in which his hearing protection fell out while he was firing on a range.

While this period of ACDUTRA has not been verified, the Board finds the Veteran's credible testimony during the June 2016 hearing regarding the onset of tinnitus is sufficient to establish his current tinnitus is the result of military noise exposure.  Furthermore, even if the period in question is one of inactive duty for training as opposed to active duty for training, the injury, rather than disease, nature of the damage means that essentially the same analysis would apply.  Service connection would be available on a direct basis for tinnitus regardless of the Veteran's duty status due to the in-service injury resulting from acoustic trauma.  See 38 U.S.C.A. §§ 101(24), 106, 1110.  The Veteran's testimony that this injury was incurred during a period of ACDUTRA, as opposed to an embellishment trying to fit the injury into a period of active service, only underscores the reliability of the Veteran's statements regarding the onset of tinnitus.  Remand to verify this period of ACDUTRA service would only serve to delay adjudication of the Veteran's claim.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral eye condition is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


